Citation Nr: 0314288	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  99-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
September 1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In December 2000, the veteran testified before a member of 
the Board (now Veterans Law Judge) appearing at the RO, who 
will render the final determination in this claim and was 
designated by the Chairman of the Board to conduct the 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
hearing transcript issued following the hearing is of record.


REMAND

This case was previously before the Board in February 2001, 
when the Board remanded it for further development including 
development in accordance with the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002).  In addition, the Board requested 
that the RO adjudicate pending claims for service connection 
for additional disabilities, claimed as secondary to the 
service-connected foot disabilities; obtain records 
concerning the veteran from the Social Security 
Administration (SSA); and the veteran's VA Vocational 
Rehabilitation folder and associate it with the record on 
appeal.

The Board has reviewed the record and finds, regrettably, it 
is necessary to again remand this claim for compliance with 
the February 2001 Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998) (A remand by the Court or Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).  While the RO attempted to comply with 
the terms of the Remand, the Board notes that the veteran's 
VA Vocational Rehabilitation folder was not obtained.

In addition, the Board notes that the most recent VA 
examination, conducted in January 2002, was conducted without 
review of the veteran's claims file.  Furthermore, the 
examiner was not asked to give an opinion as to the veteran's 
employability and whether such unemployability, if found, is 
due to his service connected disabilities.

The Board notes that the veteran now meets the schedular 
criteria for TDIU, under 38 C.F.R. § 4.16(a)(1) and (2) as he 
has a combined evaluation of 60 percent for disabilities that 
both affect both lower extremities and additional 
disabilities that derive from a common etiology. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who are treating him for 
his service-connected bilateral foot 
problems.  The RO should procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his bilateral 
foot problems.  The RO should request any 
and all inpatient and outpatient 
treatment records, and any and all 
clinical medical records.  In particular, 
the RO should obtain the veteran's 
medical records from the VA Medical 
Center (VAMC) in Durham, North Carolina 
from December 2002 to the present.

3.  The RO should provide the veteran an 
opportunity to submit statements from 
potential employers who have declined to 
employ him because of his bilateral foot 
disabilities, or because of the 
medication prescribed to treat them.

4.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

5.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature and 
extent of his service-connected bilateral 
plantar fibromata, post operative, 
including the postoperative residuals 
scars on both feet.  All indicated tests 
and studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  The 
claims file must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's service connected 
bilateral foot disabilities.

?	Describe any current symptoms and 
manifestations attributed to 
bilateral foot disabilities.

?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms identified.

?	Provide an opinion as to the 
veteran's employability.  The 
examiner should render an opinion as 
to whether the service-connected 
bilateral foot disabilities, 
including the residual scars, alone, 
prevent employment.  In making this 
opinion, the examiner(s) is/are 
referred to SSA records and the 
decisions, dated in December 1997 
and May 2001, which found the 
veteran unable to work due to a 
primary diagnosis of plantar 
fibromatosis.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for TDIU.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




